OPINION — AG — **** COSTS AFTER JUDGEMENT — CRIMINAL CASE **** THE FIFTEEN DOLLAR FEE PROVIDED IN 28 Ohio St. 1969 Supp., 54 [28-54], FOR COSTS IN MISDEMEANOR CASES COVERS THE COST ONLY TO DATE OF JUDGEMENT. TO THE EXTENT WHICH 28 Ohio St. 1969 Supp., 31 [28-31], IS INCONSISTENT WITH SECTION 54, SECTION 31 IS REPEALED SINCE SECTION 54 IS THE LASTEST LEGISLATIVE INTENT. FOR COSTS SUBSEQUENT TO DATE OF JUDGEMENT, RESORT MAY BE HAD TO SECTION 31 WHICH PROVIDES THAT THE CLERK SHALL CHARGE $0.50 FOR "ISSUING RELEASE". NO PROVISIONS IN SECTION 31 OR ANY OTHER STATUTE AUTHORIZES THE COURT CLERK TO MAKE ANY CHARGE FOR "FILING A COMMITMENT" OR "FILING A RELEASE" AFTER DATE OF JUDGEMENT. (MAX A. MARTIN)